Judgment unanimously modified and, as modified, affirmed, without costs, and matter remitted to Supreme Court, Onondaga County, for further proceedings, in accordance with the following memorandum: We delete from the judgment in this action the provisions for equitable distribution of marital property, maintenance and child support (the third through seventh decretal clauses), because the court failed to make the findings mandated by section *940236 (part B, subd 5, par g; subd 6, par b; subd 7, par b) of the Domestic Relations Law (see Nielsen v Nielsen, 91 AD2d 1016). In the absence of findings we do not pass upon the issues raised, except to note that the court improperly determined that the husband’s dental practice was not marital property (see Litman v Litman, 93 AD2d 695). The matter is remitted to the trial court for a new determination of the issues of equitable distribution of marital property, maintenance and child support, together with a statement of the factors the court considered and the reasons for its decision. (Appeal from judgment of Supreme Court, Onondaga County, Murphy, J. — divorce.) Present — Dillon, P. J., Doerr, Boomer, O’Donnell and Schnepp, JJ.